DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1: In lines 8-9, the claim recites “the sleeve key slot aperture”. This limitation renders the claim indefinite because it is unclear. Is this the “key slot aperture” previously presented in line 4 or is this a new aperture?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood in light of the 112 rejections as set forth under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson (GB 983359).
Claim 1: Thompson provides an apparatus (Figs. 16-17), comprising:
a cylindrical shaft sleeve (57, Fig. 17) comprising a tubular body defined between an inner cylindrical surface and an outer cylindrical surface (Fig. 17); a key slot aperture (Fig. 16-17, the aperture in 57 that 58 goes in) defined by opposing body end-walls of the tubular body and through the inner cylindrical surface and the outer cylindrical surface (Fig. 17); a shaft key (58) comprising outer sidewalls, wherein the outer sidewalls comprise a pair of opposing outer sleeve aperture sidewall portions that are located a sleeve aperture width apart that is selected to enable the shaft key outer sleeve aperture sidewall portions to fit within the sleeve key slot aperture and to thereby engage the opposing body end-walls of the sleeve key slot aperture (Figs. 16-17); and the shaft key outer sidewalls further comprising a base pair of opposing key seat engagement portions (ends of 58 shown in Fig. 17) that are located a key seat width apart that is selected to enable the base pair of opposing key seat engagement portions to fit within opposing sidewalls of a key seat aperture (aperture 13, defined in shaft 1 best seen in Fig. 2) that is defined within a workpiece motor shaft (1) located within the cylindrical shaft sleeve tubular body and to thereby engage the opposing sidewalls of the workpiece shaft key seat aperture (Fig. 16; Figs.1-2).
Claim 11: Thompson provides a method, comprising:

within a cylindrical shaft sleeve (57, Fig. 17) comprising a tubular body defined between an inner cylindrical surface and an outer cylindrical surface, defining a key slot aperture (slot within 57 that 58 goes in Fig. 17) within opposing body end-walls of the tubular body and through the inner cylindrical surface and the outer cylindrical surface;
a shaft key (58) comprising outer sidewalls engaging opposing body end-walls of the sleeve key slot aperture, wherein the outer sidewalls comprise a pair of opposing outer sleeve aperture sidewall portions (Fig. 16) that are located a sleeve aperture width apart that enables the shaft key outer sleeve aperture sidewall portions to fit within the sleeve key slot aperture (Fig. 16); and fitting a base pair of opposing key seat engagement portions (ends of 58) of the shaft key outer sidewalls that are located a key seat width apart within opposing sidewalls of a key seat aperture (aperture 13 of shaft 1, best seen in Fig. 2) that is defined within a workpiece motor shaft (1) located within the cylindrical shaft sleeve tubular body, the base pair of opposing key seat engagement portions thereby engaging the opposing sidewalls of the workpiece shaft key seat aperture (Fig. 16; Figs. 1-2).
Allowable Subject Matter
Claims 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-10 are rejected under 112 but would be allowable if rewritten in independent form including all of the limitations of the corrected base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda J Kreiling whose telephone number is (571)272-6091. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Kreiling/           Examiner, Art Unit 3726                                                                                                                                                                                             	7/26/22


/JASON L VAUGHAN/           Primary Examiner, Art Unit 3726